Citation Nr: 1413132	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in compensation from 100 percent to 30 percent for the Veteran's service-connected coronary artery disease, effective August 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's disability evaluation for his service-connected coronary artery disease from 100 percent to 30 percent disabling, effective August 1, 2008. 

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

In a July 2012 decision, the Board found that the reduction in compensation from 100 percent to 30 percent for the Veteran's service-connected coronary artery disease, effective August 1, 2008, was proper.  The Veteran appealed the July 2012 Board decision to the Court of Appeals for Veterans Claims (Court).  In an October 2013 memorandum decision, the Court reversed and remanded the Board's July 2012 decision for further adjudication consistent with the October 2013 memorandum decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The record shows that the 100 percent rating for the Veteran's service-connected coronary artery disease had been in effect for less than 5 years. 

3.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the 100 percent rating to a 30 percent rating. 


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. 
§ 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In this decision, the Board grants a restoration of the prior 100 percent rating for service-connected coronary artery disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Rating Reduction Analysis

As noted above, in a May 2008 decision, the RO decreased the Veteran's disability evaluation for his service-connected coronary artery disease from 100 percent to 30 percent disabling, effective August 1, 2008.  In a July 2012 decision, the Board found that the reduction from 100 percent to 30 percent for service-connected coronary artery disease was proper.  The Veteran appealed the July 2012 Board decision to the Court.  In an October 2013 memorandum decision, the Court reversed and remanded the Board's July 2012 decision for further adjudication consistent with the October 2013 memorandum decision.  

Specifically, the October 2013 Court memorandum decision found that, although the Board concluded that the evidence reflected improvement in the Veteran's condition, the Board made no finding regarding whether the improvement shown by VA examinations resulted in "improvement in [the Veteran's] ability to function under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The Court further found that the evidence reflected that the Veteran had not undergone any improvement, as evidenced by the reports from his doctors, his two hospitalizations for cardiac issues, and his need for beta blockers, which could not be stopped without risk to his health and which precluded him from performing a stress test.  The Court instructed the Board to reinstate the prior rating.  In accordance with the October 2013 Court decision, the criteria for restoration of a 100 percent evaluation for coronary artery disease have been met.


ORDER

Restoration of a 100 percent rating for service-connected coronary artery disease is granted effective August 1, 2008.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


